Citation Nr: 0813854	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  99-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include degenerative disc disease and 
osteoarthritis.

2.  Entitlement to an increased rating for scars of the left 
thigh, currently evaluated as 10 percent disabling.

3.  Entitlement to a separate compensable evaluation for 
injury to muscle group XIV.

4.  Entitlement to an evaluation in excess of 10 percent for 
injury to muscle group XIV.

(The issue of whether there was clear and unmistakable error 
(CUE) in the December 3, 1979 Board decision which denied an 
increased rating for residuals of a left thigh injury is the 
subject of a separate decision by the Board.)




REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from December 1950 to 
September 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board remanded the veteran's appeal in October 2002 and 
August 2003.  When the appeal was before the Board in October 
2005, the instant issues were denied.  The veteran appealed 
to the Court of Appeals for Veterans Claims (Court) and in 
March 2007, the Court granted a Joint Motion by the parties, 
vacated the Board's decision with respect to the issues of 
entitlement to service connection for a low back disability 
and an increased rating for a scar of the left thigh, and 
remanded the matters to the Board.

The Board in turn remanded the issues for further development 
consistent with the Joint Motion.

The veteran testified before the undersigned Veterans Law 
Judge in September 2002.  A transcript of his hearing has 
been associated with the record.  


FINDINGS OF FACT

1.  A low back disability was not manifested in service or 
within one year of separation, and is not related to the 
veteran's service or to a service-connected disability.

2.  The veteran's service-connected left thigh scars are 
depressed, indurated, tender, well-healed, and productive of 
no functional impairment.

3.  Disability of Muscle Group XIV is manifested by moderate 
muscle disability.


CONCLUSIONS OF LAW

1.  A low back disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2007).

2.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service, and arthritis may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for scars of the left thigh have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (before and after 
August 30, 2002).

4.  The criteria for a separate 10 percent evaluation for 
injury to Muscle Group XIV have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5314 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the instant case, the veteran's claims were received prior 
to the enactment of the VCAA.

A letter dated in April 2001 told the veteran that he could 
submit additional evidence supportive of his claim.  It 
discussed the evidence necessary to establish service 
connection.  It asked the veteran to identify additional 
evidence, and told him how VA would assist him in obtaining 
evidence.  

A letter dated in August 2004 apprised the veteran of the 
action taken in his claim.  The evidence of record was 
listed.  The veteran was told how VA would assist him in 
obtaining further evidence.  The evidence necessary to 
support a claim for service connection was discussed.  

An August 2007 letter advised the veteran that a VA 
examination had been scheduled.  It also discussed the manner 
in which VA determines disability ratings and effective 
dates.  

Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  The August 2007 letter advised the veteran that, in 
evaluating claims for increase, VA looks at the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and their impact on employment.  The letter did not 
advise the veteran whether the Diagnostic Codes pertinent to 
the disability contain criteria necessary for entitlement to 
a higher rating that would not be satisfied by the veteran's 
demonstration that there was a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the veteran's employment and daily life.  
However, the Board's review of the record demonstrates that 
the veteran had knowledge of what was necessary to 
substantiate his claim.  In this regard, the Board notes that 
in an October 2007 communication, the veteran's 
representative specifically set forth the diagnostic criteria 
for evaluating scars.  In essence, the veteran's 
representative has demonstrated that he was aware of the 
evidence necessary to substantiate the veteran's claim for 
increase.  The Board therefore finds that the fundamental 
fairness of the adjudication process is not compromised in 
this case.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, he was not prejudiced thereby.  The content of 
the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The veteran testified before the undersigned in 
August 2007.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Factual Background

The veteran entered active duty in December 1950.  In March 
1951, he suffered a puncture wound to the left thigh.  The 
separation examination, conducted in September 1954, was 
negative for any complaints, findings, or diagnoses of a back 
disability.  

Post-service treatment records, including VA as well as 
private treatment records, dated from October 1959 through 
March 1981, reflect ongoing clinical evaluation for 
complaints associated with the residual scars of the left 
thigh.  

In June 1979, a VA examination disclosed that the veteran 
walked with an even, stable, and steady gait.  The limb was 
held in normal axial line.  The veteran was able to stand 
evenly balanced on both lower limbs.  In the diagnosis, the 
examiner noted that there was no regional loss of mobility or 
evidence of impairment of gait.  

A September 1980 treatment report from I.A., M.D. notes the 
veteran's report of a left sided fall at work in February 
1979.  Following a physical evaluation, the veteran was 
diagnosed with lumbosacral sprain, myositis radiculitis, and 
scarring of the left thigh.  

The report of a March 1981 VA examination reflects a 
diagnosis of lumbosacral strain secondary to scars of the 
left thigh by history.  The examiner noted that the 
orthopedic examination, including X-ray study of the 
lumbosacral spine, was negative; he concluded that falls 
resulting from the scars of the puncture wounds were not the 
cause of the alleged lumbosacral strain.

An undated statement from F.W.C., D.C. notes that the veteran 
suffered a severe puncture wound to his left thigh while 
serving in the military.  Dr. C. explained that the wound 
caused the veteran to favor his opposite leg for many years.  
Dr. C. further explained that, over the years, the veteran's 
injury caused significant pelvic instability which, in turn, 
caused his L5-S1 disc to degenerative at a very progressive 
rate; he noted that this mishap caused the veteran to suffer 
constant low back pain.

The veteran was afforded a VA examination in May 1998, at 
which time he gave a history of the injury to his left leg in 
service.  He noted that, since then, he had experienced 
problems with his left leg, and that he walked with a limping 
gait.  He maintained that, because of the imbalance in his 
gait, he had developed chronic low back pain.  He also noted 
that he suffered frequent falls as a result of his imbalance.  
X-ray study of the lumbosacral spine revealed levoscoliosis 
degenerative disc disease, and facet joint osteoarthritis L4-
5 and L5-S1.  The pertinent diagnosis was degenerative disc 
disease and osteoarthritis.

A VA dermatology examination was also conducted in May 1998.  
The veteran indicated that the scar was occasionally painful 
on motion and walking; he stated that the scar slowed his 
motion down.  Examination revealed a 3.5 cm. depressed scar 
located on the left lateral thigh anteriorly and a 4 cm. 
depressed scar located on the left lateral thigh posteriorly.  
The assessment was scars, left lateral thigh. 

In an addendum to the above examinations, dated in January 
1999, the examiner noted that the claims folder was reviewed.  
The examiner explained that the veteran had degenerative 
disease and disc disease of the lumbosacral spine.  As per 
the dermatology examination, there was no muscle atrophy.  
There was only a depressed scar.  The examiner stated that it 
was his opinion that the degenerative disc disease was not 
caused by the service-connected thigh injury.

The veteran was afforded an orthopedic examination in May 
2000.  He complained of weakness and pain at the site of his 
scars in the left thigh, associated with numbness and 
tingling.  He also reported bilateral groin pain and gluteal 
pain on the left side.  On examination of the left lower 
extremity, there was no swelling, increased heat, or erythema 
about any of the joints of the lower extremity.  A full 
painless range of motion was noted in the hips bilaterally.  
There was no greater trochanteric tenderness to palpation.  
Thigh muscles were well developed and symmetrical.  Two well 
healed scars were noted on the lateral aspect of the left 
thigh, one anterior that was 1.5 inches in length, and one 
posterior that was 1.75 inches in length.  Sensation to light 
touch was noted to be decreased over the areas of scarring.  
Sensation to light touch was normal in all the dermatomes of 
the lower extremities bilaterally.  Quadriceps, hamstring, 
and iliopsoas muscle strength was 5/5 bilaterally.  The 
veteran was able to ambulate on his toes and heels without 
difficulty; his usual gait was within normal limits.  No 
fracture was seen on x-ray study of the left hip.  The 
diagnoses were: no hip disorder found; no significant bony 
abnormality found on left lower extremity; and no significant 
functional deficit on clinical examination of the left hip.  
The examiner opined that there was no hip disorder to connect 
to the service-connected scars.

An undated statement by V.G.P., D.C. indicates that the 
veteran was under Dr. P's  care for mild degenerative 
arthritis in the left hip, which was aggravated by his 
service-connected left thigh injury.  Dr. P.  noted that this 
was a chronic condition for which he was only able to provide 
temporary relief.

On VA dermatology examination in May 2001, the veteran 
indicated that the scars on his left thigh were painful to 
the touch; he also complained of pain in the left thigh.  
Examination revealed a 3-cm depressed, indurated, tender scar 
of the left thigh.  There was a second scar adjacent to the 
first measuring 4-cm, which was depressed, indurated, and 
tender.  The assessment was scars as described.

An August treatment report from R.A.C., M.D. indicates that 
the veteran was seen in August 2002 for complaints of left 
thigh and leg pain.  Dr. C. noted that there was a well 
documented history of a service-related injury.  The veteran 
described the injury as a thru and thru soft tissue injury 
about the left anterolateral thigh region.  He complained of 
persistent discomfort and weakness in the left leg associated 
with use.  Clinical evaluation revealed evidence of skin 
dimpling over the anterolateral proximal thigh, which was 
adherent to underlying fascia.  There was evidence of muscle 
atrophy consistent with muscle mass loss.  The veteran had a 
full and unrestricted active range of motion about both the 
left hip and left knee.  The examiner noted that x-rays of 
the pelvis and left hip region were negative for evidence of 
any acute bony pathology.  The pertinent diagnosis was status 
post service related injury to the left thigh with muscle 
loss.

At his personal hearing in September 2002, the veteran 
provided an account of the tractor accident in service, 
during which he sustained an injury to his left leg, thigh 
and hip.  He indicated that he had pain in his left leg that 
affected his gait and ambulation; he described the pain as a 
5/6 on a scale of 1 to 10.  He indicated that he had 
difficulty walking for any prolonged period.  He noted that 
it was mainly the leg that was causing problems; he also 
indicated that the pain traveled into his thigh and his hip.  
He testified that he occasionally lost his balance and fell 
down.  

Submitted at the hearing were treatment reports from J.J.E., 
D.C.  Among these records was the report of a radiologic 
examination, performed on September 13, 2002, which revealed 
minimal dextroscoliosis in the lumbar spine, significant disc 
space narrowing and end plate changes at L5- S1, and severe 
facet degenerative changes at L5-S1.  In a medical statement, 
dated September 17, 2002, Dr. E. indicated that the veteran 
was seen for complaints of left leg, left hip, and lower back 
pain; he described the pain as a 6 on a scale of 1 to 10.  
The veteran stated that the pain was constant and getting 
worse.  Dr. E. stated that, based on previous history with 
other patients, longstanding injuries to one of the lower 
extremities can predispose a person to premature onset of 
arthritis and other degenerative changes; he believed that 
this was the case with the veteran.  Dr. E. further stated 
that, considering the muscles that were affected at the time 
of the veteran's accident, it was conceivable that the 
veteran's gait and manner of weight- bearing had been 
altered, and subsequently his lower back and hip were now 
showing the signs of that alteration.

Received in April 2005 were treatment reports from Dr. E., 
dated September 2002 through July 2004, which show that the 
veteran received ongoing clinical evaluation and treatment 
for complaints of pain in the left leg, hip and lower back.

An additional VA examination was carried out in September 
2007.  The history of the veteran's left thigh injury was 
reviewed.  The veteran indicated that his pain was constant, 
with an average of 5-6/10, and that it was aggravated by 
bending over, climbing stairs, and walking.  He also 
complained of chronic low back pain that started 20 years 
previously.  The examiner noted that X-rays in September 2005 
had revealed osteoarthritis associated with mild 
levoscoliosis.  He also noted that the veteran occasionally 
used a cane for ambulation.  Physical examination of the 
lumbar spine revealed mild lumbar scoliosis.  Examination of 
the left thigh revealed two scars over the lateral aspect of 
the thigh.  One was anterior and measured approximately 2-cm 
in diameter.  The other was posterior and measured 4.5-cm in 
diameter.  The scars were depressed significantly, 
particularly the posterior scar.  There was tenderness to 
palpation over the posterior scar and no tenderness over the 
anterior scar.  Minimal skin adhesion was noted.  The 
examiner again noted that there was no muscle atrophy, 
indicating that left thigh circumference was the same as the 
right, at 52-cm.  The left knee range of motion was from zero 
to 140 degrees without pain.  No pain was elicited after 
repetitive  motion.  Neurologically, motor muscle strength 
was 5/5 in the lower extremities.  No muscle atrophy was 
noted.  Sensation was mildly impaired over the scar located 
over the left lateral posterior aspect of the thigh.  
Sensation was otherwise grossly intact.  The impression was 
chronic low back, buttock, and pain secondary to a 
combination of lumbar spondylosis and left hip 
osteoarthritis, and service-connected puncture injury to the 
left thigh with resultant scar formation without muscle 
atrophy.  The examiner concluded, after careful review of the 
veteran's history, physical examination, and imaging study, 
that the pain in his low back, left buttock, and posterior 
thigh was most likely caused by lumbar spondylosis.  He 
opined that the lumbar spondylosis was not at least as likely 
as not a result of the service-connected left thigh puncture 
injury.  He also opined that the tenderness of the veteran's 
scar was not at least as likely as not contributing to his 
left thigh pain.  Rather, he concluded that the left thigh 
pain was referred pain from the lumbar facet joint disease, 
which was age related.  

Service Connection for a Low Back Disability

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year of active service.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2007).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

As the instant claim was submitted in August 1999, the former 
regulation also applies.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Board has carefully considered the foregoing, and finds 
that for reasons that follow, the evidence is against the 
claim of entitlement to service connection for a low back 
disability.  In this regard, the Board notes that the record 
reveals no evidence showing that the veteran incurred a back 
disability while in service, or within one year of discharge 
from service.  Moreover, the evidence does not demonstrate a 
nexus between the claimed back disability and service.  

However, for purposes of establishing secondary service 
connection, there is post-service medical evidence of 
diagnosed low back strain and degenerative disc disease and 
arthritis of the lumbosacral spine.  

The Board acknowledges that there is evidence supporting a 
relationship between the current low back diagnoses and the 
veteran's service connected left leg disability.  In 
September 2002, Dr. E. opined that based on previous history 
with other patients, longstanding injuries to one of the 
lower extremities can predispose a person to premature onset 
of arthritis and other degenerative changes; he believed that 
this was the case with the veteran.  Dr. E. further stated 
that, considering the muscles that were affected at the time 
of the veteran's accident, it was conceivable that the 
veteran's gait and manner of weight-bearing had been altered, 
and subsequently his lower back and hip were now showing the 
signs of that alteration. Additionally, in an undated medical 
statement, Dr. C. explained that the veteran's left thigh 
wound caused him to favor his opposite leg for many years; 
and, over this period of time, his injury caused significant 
pelvis instability which in turn caused his L5-S1 to 
degenerate at a very progressive rate.

There is clearly a conflict in the competent evidence of 
record regarding the etiology of the veteran's back 
disability.  However, upon careful review of the record, the 
Board finds that the preponderance of the evidence is against 
the claim. Significantly, the opinions of Dr. C. and Dr. E. 
constitute positive evidence in favor of the veteran; in 
essence, both doctors opine that injury to a lower extremity 
can predispose to atrophy and other changes.   Dr. C. 
specifically noted that the veteran did favor his service-
connected left leg.  

However, when examined in March 1981, the veteran walked with 
a normal alternating gait and was able to walk on he heels 
and toes with facility.  This finding is inconsistent with 
one who favors the leg.  The findings in March 1981 are also 
consistent with the June 1979 VA examination, which noted 
that the veteran walked with an even and stable gait.  
Furthermore, the limb was held in normal axial line, and he 
was evenly balanced.  The January 1999 VA examiner stated 
that the veteran's degenerative disc disease was not caused 
by his service-connected thigh injury.  Moreover, in May 
2000, a VA examination disclosed 5/5 strength, a normal gait, 
and the veteran was able to ambulate on his heels and toes 
without difficulty.  Finally, the September 2007 VA examiner, 
upon examination of the veteran and complete review of his 
claims folders, concluded that there was no relationship 
between the service-connected left thigh puncture injury and 
the veteran's lumbar spine disability.  Rather, he concluded 
that the lumbar spine disability was most likely age related.

In light of the above clinical findings, the Board finds that 
the opinions of Drs. C. and E. are unsupported by reliable 
documentation, and the opinions of the VA examiners are 
consistent with the more probative evidence of record.  
Although the Board is not free to ignore the opinions of 
treating physicians, it is free to discount the credibility 
of such statements.  Sanden v. Derwinski, 2 Vet. App, 97, 101 
(1992).  The opinions of the private physicians are 
inconsistent with the history and are accorded less probative 
value.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.

Ratings
	Scars

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Evaluation of disabilities based upon manifestations not 
resulting from service- connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448- 
58449 (Sept. 16, 2002).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied. VAOPGCPREC 3-2000 (Apr. 10, 
2000).  Generally, the effective date of a liberalizing law 
or VA issue is no earlier than the date of the claim.  38 
U.S.C.A. § 5110(g).

Prior to August 30, 2002, scars were evaluated as follows: a 
10 percent evaluation is warranted for superficial scars that 
are poorly nourished with repeated ulceration. 38 C.F.R. § 
4.118, Diagnostic Code 7803 (2002).  A 10 percent evaluation 
is warranted for superficial scars that are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Scars may also be evaluated for 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).

Under the revised Diagnostic Code 7801, scars other than on 
the head, face, or neck that are deep or cause limited motion 
warrant a 10 percent evaluation if the area or areas exceed 6 
square inches (39 square cms).  A 20 percent evaluation is 
warranted if the area or areas exceed 12 square inches (77 
square cms).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  

Under the newly revised Diagnostic Code 7803, superficial 
unstable scars are rated as 10 percent disabling.  Note (1) 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of the skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2007). 

Under the newly revised Diagnostic Code 7804, superficial 
scars that are painful on examination are rated as 10 percent 
disabling.  Note (1) provides that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
provides that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  

Under newly revised Diagnostic Code 7805, other scars are to 
be rated based on limitation of function of the affected 
part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

In the case at hand, the veteran's service-connected left 
thigh scars are currently rated as 10 percent disabling under 
Diagnostic Code 7804, the maximum rating under both the 
former and revised versions of that Code.

Diagnostic Code 7800 pertains to scars of the head, face, or 
neck; thus, it is not for application in this case.

The Board has considered the applicability of Diagnostic Code 
7801.  Notably, the former criteria pertained to burn scars 
and are not applicable to this case.  Under the revised 
criteria, an evaluation higher than 10 percent is not 
warranted.  Review of the evidence indicates that the scars 
at issue do not individually exceed 12 square inches.  
Accordingly, the criteria for a higher evaluation under 
Diagnostic Code 7801 are not met.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note 1.  The scars are on the same 
extremity. Even if they are located on the anterior and 
posterior aspects of that extremity, neither involves an area 
exceeding 6 inches.  

The Board has also considered other diagnostic codes for 
possible application.  However, Diagnostic Codes 7802 and 
7803, respectively, provide for a maximum rating of 10 
percent.

Under both the former and revised versions of Diagnostic Code 
7805, scars are evaluated on the basis of any related 
limitation of function of the body part which they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  The medical 
evidence in this case has not shown any functional limitation 
associated with the scars.  Specifically, the May 2000 VA 
examiner noted that the scars were well healed, and there was 
no limitation of function.  The examiner noted that the 
veteran was able to walk on his toes and heels without 
difficulty; his usual gait was within normal limits.  
Moreover, the September 2007 VA examiner indicated that while 
the posterior left thigh scar was tender, there was no 
limitation of function of the left knee or  hip.  The 
examiner essentially concluded that the veteran's low back, 
left buttock, and left thigh pain was caused not by the 
service-connected scar, but to his low back disability.  In 
the absence of evidence demonstrating greater severity of the 
veteran's left thigh scars, the 10 percent rating currently 
assigned is entirely appropriate and fully comports with the 
applicable schedular criteria.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

	Muscle Injury

Generally, the Board should not address an issue in a 
piecemeal fashion.  However, in this case, a partial grant 
with a remand for further consideration presents the best 
administratively economical way to approach the issue on 
appeal.  To the extent that the AOJ has not addressed this 
issue, the attorney has in fact argued the point therefore, 
there is no prejudice in this partial decision.

In its April 1982 decision, the Board concluded that the 
veteran's left thigh disability was manifested by well healed 
scars and moderate injury of the anterior thigh muscles.  
However, the disability continued to be evaluated solely 
under the criteria for skin disability.  At this time the 
Board concludes that a separate evaluation is warranted for 
disability of muscle group XIV.  The only question remaining 
is the applicable disability evaluation.  

Diagnostic Code 5314 provides evaluations for disability of 
muscle group XIV, the anterior thigh group.  The function of 
these muscles are as follows:  Extension of knee (2, 3, 4, 
5); simultaneous flexion of hip and flexion of knee (1); 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2).  The 
muscles include the anterior thigh group: (1) Sartorius, (2) 
rectus femoris: (3) vastus externus; (4) vastus intermedius; 
(5) vastus internus; (6) tensor vaginae femoris.  Under this 
regulatory provision, a rating of 10 percent is warranted for 
moderate injury.  A 30 percent rating is warranted for 
moderately severe injury.  A maximum 40 percent rating is 
warranted for severe injury.

Under DC 5301 through DC 5323, disabilities resulting from 
muscle injuries are classified accordingly:

Moderate disability of muscles--(i) Type 
of injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

Moderately severe disability of muscles--
(i) Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History 
and complaint.  Service department record 
or other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

Severe disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound due to high-velocity 
missile, or large or multiple low 
velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  See 38 C.F.R. § 4.56.

The evidence indicates that a separate 10 percent evaluation 
is appropriate for this disability.  The service records show 
that a through and through wound resulted from a puncture 
wound caused by a gear shift.  Debridement was not necessary, 
and there is no indication of prolonged infection as a result 
of the wound.  In August 2002, clinical evaluation revealed 
evidence of muscle atrophy consistent with muscle mass loss.  
Accordingly, a separate compensable evaluation is warranted 
for injury to muscle group XIV.  See Estaban.

As discussed in the remand portion of this decision, the 
Board is unable at this time to determine whether an 
evaluation in excess of 10 percent is warranted for injury to 
muscle group XIV.  

ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
scars of the left thigh is denied.

Entitlement to a separate 10 percent evaluation for injury to 
muscle group XIV is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

In the decision above, the Board granted a separate 
compensable evaluation for injury to muscle group XIV.  The 
Board observes that the veteran has not been afforded 
appropriate notice regarding the criteria for evaluating 
muscle injuries, and that accordingly, the Board cannot make 
a determination with respect to a higher evaluation for this 
disability.

In light of the above discussion, additional development of 
the record is necessary.  Accordingly, the case is REMANDED 
for the following action:

Provide the veteran with a letter that 
contains appropriate notice of the 
regulations pertaining to evaluation of 
muscle injuries.  The veteran should be 
specifically informed of the evidence and 
information necessary to support an 
evaluation higher than 10 percent for 
injury to muscle group XIV.  The letter 
should advise the veteran he should 
submit any pertinent evidence in his 
possession.  The veteran should be given 
the appropriate amount of time to 
respond.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


